Order filed March 21, 2013




                                            In The


         Eleventh Court of Appeals
                                         ____________

                                    No. 11-12-00326-CR
                                        __________

                        AMMIE LUCILLE SMITH, Appellant

                                                V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the County Court at Law No. 2
                                    Midland County, Texas
                               Trial Court Cause No. CR137834



                                           ORDER
       Ammie Lucille Smith, through her court-appointed trial counsel, filed a timely notice of
appeal. Smith’s trial counsel was thereafter permitted by the trial court to withdraw as counsel
for Smith. The trial court has not appointed counsel for appeal. When this court notified Smith
that her brief was due, we received a pro se response indicating that Smith had contacted the trial
court regarding the appointment of an attorney and that she needed time to find an attorney. We
abate this appeal.
       We abate the appeal and remand the cause to the trial court so that it may determine the
following:
      1. Whether Smith desires to prosecute her appeal;
      2. Whether Smith is indigent;
      3. If not indigent, whether Smith has retained counsel for her appeal; and
       4. If indigent, whether Smith desires to have counsel appointed to represent her in
          this appeal or whether, after being warned of the dangers and disadvantages of
          self-representation, Smith competently and intelligently chooses to exercise the
          right to represent herself.
The trial court is directed to make appropriate findings and recommendations and to appoint
counsel if appropriate. The trial court clerk is directed to prepare and forward to this court a
clerk’s record containing the findings, recommendations, and any orders of the trial court. If a
hearing is held, the court reporter is directed to prepare and forward to this court the reporter’s
record from the hearing. These records are due to be filed in this court on or before April 22,
2013. Smith’s brief will be due to be filed in this court within thirty days after the date this
appeal is reinstated.
       The appeal is abated.


                                                            PER CURIAM


March 21, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2